Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2020 have been considered by the examiner.
Oath/Declaration
Oath/Declaration as file 11/11/2020 is noted by the Examiner.
EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
14 (Currently Amended). A magnetic sensor, comprising: 
a waveguide encapsulating a gas that includes dipolar molecules, the waveguide having a first passage and a second passage; 
a transmit antenna coupled to the first passage; 
a receiving antenna coupled to the second passage; 
a signal generator having an output and a control input, the output coupled to the transmit antenna, and the signal generator configured to provide a mm-wave signal to the transmit antenna responsive to the control input; 
control logic having an input and a control output, the input coupled to the receiving antenna, the control output coupled to the control input, and the control logic configured to:
 sweep a frequency of a mm-wave electric field through a range of frequencies, wherein the range of frequencies includes an intrinsic quantum rotational state transition frequency (Fr) for the dipolar molecules; 
determine a first quantum rotational state transition frequency (Fr1) of the mm-wave electric field at a first absorption peak and a second quantum rotational state transition frequency (Fr2) of the mm-wave electric field at a second absorption peak; and 
calculate a strength of a magnetic field passing through the waveguide based on a difference in frequency between Fr1 and Fr2.
REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:
6.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…transmitting a mm-wave electric field into the waveguide; sweeping a frequency of the mm-wave electric field through a range of frequencies, wherein the range of frequencies includes an intrinsic quantum rotational state transition frequency (Fr) for the dipolar molecules; receiving the mm-wave electric field after it passes through a portion of the gas; determining a first quantum rotational state transition frequency (Fr1) of the mm-wave electric field at a first absorption peak and a second quantum rotational state transition frequency (Fr2) of the mm-wave electric field at a second absorption peak; and calculating a strength of the magnetic field based on a difference in frequency between Fr1 and Fr2.”
7.	Claims 2-13 are also allowed as they further limit allowed claim 1.
8.	Regarding claim 14, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 14,
“…a transmit antenna coupled to the first passage; a receiving antenna coupled to the second passage; a signal generator having an output and a control input, the output coupled to the transmit antenna, and the signal generator configured to provide a mm-wave signal to the transmit antenna responsive to the control input; control logic having an input and a control output, the input coupled to the receiving antenna, the control output coupled to the control input, and the control logic configured to: sweep a frequency of a mm-wave electric field through a range of frequencies, wherein the range of frequencies includes an intrinsic quantum rotational state transition frequency (Fr) for the dipolar molecules; determine a first quantum rotational state transition frequency (Fr1) of the mm-wave electric field at a first absorption peak and a second quantum rotational state transition frequency (Fr2) of the mm-wave electric field at a second absorption peak; and calculate a strength of a magnetic field passing through the waveguide based on a difference in frequency between Fr1 and Fr2.”
9.	Claims 15-20 are also allowed as they further limit allowed claim 14.
10.	The closest prior art references that were found based on an updated search.
Herbsommer et al. US 2020/0387115 - The clock apparatus (10) comprises a signal waveguide that includes a gas cell with a sealed interior and a dipolar gas inside the sealed interior.
Herbsommer et al. US 2020/0272107 - The clock apparatus has a gas cell (12) including a continuous path cavity which includes a sealed interior is configured to provide a signal waveguide.
Dellis et al. US 2021/0199702 - The system (100) comprises a first gas cell that has a sealed interior waveguide that contains a dipolar gas, a second gas cell with a sealed interior waveguide that does not contain a dipolar gas, a first transmit antenna coupled to the first gas cell to provide a first electromagnetic wave to travel in the sealed interior of the first gas cell.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 1 and 14; therefore claims 1-20 have been allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867